DETAILED ACTION
Office Action Summary
Claims 1-20 are pending in the instant application.
Claims 1-20 are rejected under 35 USC § 103.
Claims 1-20 are rejected under Double Patenting Rejection.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-19 of U.S. Patent No. 10,728,025. Although the claims at issue are not identical, they are not patentably distinct from each other because they are both drawn towards “receiving a request to create an encrypted representation of a block storage volume from an unencrypted representation of the block storage volume; causing a first set of servers, storing data of the unencrypted representation of the block storage volume, to send the data to a second set of servers configured to (i) store the data as blocks such that the blocks are inaccessible for customer input/output (I/O) to the volume, and (ii) encrypt the blocks to generate encrypted blocks corresponding to the encrypted representation of the block storage volume; and causing the second set of servers to send the encrypted blocks corresponding to the encrypted representation of the block storage volume to a third set of servers configured with computer-executable instructions to handle the customer I/O to the block storage volume via the encrypted representation of the volume.”, although the limitations are not worded identically the same they are substantially the same language.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ford et al. (US Pre-Grant Publication No: 2017/0142076) hereinafter referred to as Ford.

As per claim 1, Ford teaches A computer-implemented method comprising: receiving a request to create an encrypted representation of a block storage volume from an unencrypted representation of the block storage volume; (Ford, paragraph [0365]) [" ... requesting it to encrypt or decrypt the data key. The HSM then returns the result, which the system is then able to use to encrypt or decrypt the actual content files.”)
causing a first set of servers, storing data of the unencrypted representation of the block storage volume, to send the data to a second set of servers configured to (i) store the data as blocks such that the blocks are inaccessible for customer input/output (I/O) to the volume, and  (Ford, (paragraph [0365]) ["During the key rotation process, the system keeps track of which key was used to encrypt each unique data key using a "key ID" for reference."; thus, it is clear from the disclosure of Ford, that the 'key ID' is stored])
(ii) encrypt the blocks to generate encrypted blocks corresponding to the encrypted representation of the block storage volume; and causing the second set of servers to send the encrypted blocks corresponding to the encrypted representation of the block storage volume to a  (Ford, paragraph [0365]) [" ... requesting it to encrypt or decrypt the data key. The HSM then returns the result, which the system is then able to use to encrypt or decrypt the actual content files.”)
However Ford teaches third set of servers configured with computer-executable instructions to handle the customer I/O to the block storage volume via the encrypted representation of the volume (Ford, [0061], teaches the host server may be distributed over a plurality of servers)
It would have been obvious to one having ordinary skill in the art, before the effective filing of the claimed invention to modify the invention of Ford by using multiple servers i.e. a third server as it helps with load balancing and not relying on one server.

As per claim 2, Ford teaches The computer-implemented method of Claim 1, wherein the block storage volume represents a virtual hard disk drive of a customer computing device, and wherein the customer I/O includes data read from the virtual hard disk drive by the customer computing device. (Ford, see, e.g., figure 40; paragraph [0365]-[0367])

As per claim 3, Ford teaches The computer-implemented method of Claim 1, wherein the encrypted blocks are encrypted using an encryption key, and wherein the encryption key is inaccessible to the third set of servers. (Ford, see, e.g., figure 40; paragraph [0365]-[0367])

As per claim 4, Ford teaches The computer-implemented method of Claim 1, wherein the request to create the encrypted representation is obtained through an application programming interface (API) of a cloud computing environment. (Ford, see, e.g., figures 31-21; paragraph [0031]-[0032] and [0068])

As per claim 5, Ford teaches The computer-implemented method of Claim 1, wherein the first set of servers correspond to object storage servers, and wherein the data of the unencrypted representation of the block storage volume is stored within the object storage servers as one or more data objects representing blocks of the block storage volume. (Ford, 'User Uploads a File to the Secure Server' in figure 40; paragraph [03661) [" ... a user is shown uploading a file to the secure server ... "; it is implicit that the user uploads the file unencrypted])

As per claim 6, Ford teaches The computer-implemented method of Claim 5, wherein the second set of servers store the data as blocks on a physical block storage device. (Ford, see, e.g., figure 40; paragraph [0365]-[0367] and [0261])

As per claim 7, Ford teaches The computer-implemented method of Claim 1, wherein causing the second set of servers to send the encrypted blocks to the third set of servers comprises causing the second set of servers to send at least one encrypted block to the third set of servers responsive to a request to read the at least one encrypted block. (Ford, see, e.g., figure 40; paragraph [0365]-[0367], shows user device has access to first set of servers but not direct access to second set of servers as communication goes through the first set of servers.)

Claims 8-14 teach the system claims that correspond to the method claim 1-7 and are rejected using the same rational.
Claims 15-20 teach non-transitory computer-readable media claims that correspond to the method claim 1-7 and are rejected using the same rational.

Other Arts of Record
Kurspahic (US 20140068279 A1) teaches “Systems, methods, and tangible computer-readable storage mediums for secure access to information are presented. More particularly, embodiments relate to encrypting at least part of the information using an information-specific key or a key symmetric to the information-specific key; encrypting the information-specific key using a first public key; encrypting a first private key; and storing in memory the encrypted information, encrypted first private key, and the encrypted information-specific key. Some further embodiments include: decrypting the first private key; decrypting the information-specific key using the first private key; and decrypting at least part of the information using the information-specific key.”
Raizen (US 8261068 B1) teaches “A method is provided for providing an operating system (OS) independent input/output (I/O) filter driver capable of encrypting at least a portion of a logical unit (LUN), the method comprising the unordered steps of: providing an I/O filter driver component to an I/O stack for a host in communication with the LUN; determining, based at least in part on at least one of OS requirements and an arrangement of data on the LUN, at least one region in the LUN that contains data that is used below the I/O filter driver in an I/O stack on the host; and performing at least one of a read and a write of the one or more regions while keeping the one or more regions in plaintext, while permitting other regions of the LUN to be at least one of encrypted and decrypted.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIMON P KANAAN whose telephone number is (571)270-3906.  The examiner can normally be reached on M-F (7AM-4PM).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on (571) 272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SIMON P KANAAN/Primary Examiner, Art Unit 2492